DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2021 has been entered. 

Claim Objections
Claims 16-17 and 19 are objected to because of the following informalities:    
Regarding claim 16, in line 10 the phrase “at least one” should be inserted before “detector” for consistency with the previously recited limitation “at least one detector” in line 9.
Regarding claim 17, in line 1 the phrase “at least one” should be inserted before “detector” for the same reason stated for claim 16.
Regarding claim 19, in line 1 the phrase “at least one” should be inserted before “detector” for the same reason stated for claim 16.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Currently, all limitations are given their broadest reasonable interpretations unless stated otherwise.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 16-17, 21 and  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the limitation “closed processing system” is recited in the preamble. However, it is unclear exactly how the system is “closed” since the housing comprises feed and discharge openings, and there is no indication in the claims that these openings include means for “closing” the system to the environment. It is noted that applicant’s specification appears to indicate that exchange of air between the environment and the processing space may not be prevented (page 3 lines 20-23), further adding to the lack of clarity as to whether or not the system is actually “closed”. It is also unclear if term “closed” relates to the processing space, the path of the airflow, or some other feature.
In line 10 the limitation “the relative airflow pressure” lacks antecedent basis. The rejection can be overcome by amending the term “the” to instead recite the term “a”.
In line 15 the term “low” is a relative term which renders the claim indefinite. The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “between approximately 980 and 995 hPa” is acknowledged with respect to the limitation “low ambient pressure” recited in line 14. However, there is no indication that the “low airflow pressure” recited in line 15 also refers to said pressure values. It is unclear if the “low airflow pressure” in line 15 means between approximately 980 and 995 hPa, or some other value(s). The rejection can be overcome by amending the claim to specify exactly what pressure value(s) are encompassed by the limitation “low airflow pressure”.
In line 17, the term “high” with respect to “high airflow pressure” renders the claim indefinite for the same reason stated for the term “low” above. Likewise, the rejection can be overcome by amending the claim to specify exactly what pressure value(s) are encompassed by the limitation “high airflow pressure”.

Regarding claim 17, in line 2 the limitation “at least one pressure sensor” renders the claim indefinite since it is unclear if said pressure sensor is the same as the “at least one pressure sensor for detecting the relative airflow pressure” recited in claim 16 line 10, or a different pressure sensor. 
In line 2 the limitation “the decrease in airflow pressure through the process space” lacks antecedent basis. Neither claim 16 nor 17 previously recite a “decrease in airflow pressure” through the process space, only that a “low ambient air pressure between approximately 980 and 995 hPa is detected” in claim 16. It is unclear if “the decrease in airflow pressure through the process space” refers to the “low ambient air pressure” as recited in claim 16, or a different airflow pressure.
Regarding claim 21, the limitation “at least one airflow conditioner” lacks antecedent basis. It is noted that claim 21 recites dependency from claim 19, however the “at least one airflow conditioner” is first recited in claim 20. The rejection can be overcome by amending the dependency of claim 21 accordingly.
Regarding claims 31-32, the term “proximate” recited in line 2 of the respective claims renders said claims indefinite since the term “proximate” is relative, and the disclosure does not indicate any standard for ascertaining the requisite degree of said term. For example, it is unclear if “proximate” means immediately adjacent, 1 cm away, 1 m away, etc.
Claims 18-20, 22, and 33 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 16-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kafer et al. (WO 2014/066133 A1) in view of Tay et al. (US 6,075,922). Pressure Drop NPL is relied on as evidence for claim 17.
Regarding claim 16, Kafer et al. teaches a process for drying sausage logs (elongated food products) (abstract) comprising a dryer unit 300 (naturally comprising a housing) bounding a process space (figures 1-3; paragraph 127), a feed opening and a discharge opening in the housing to carrying the food into and discharging food from the process, a transport path through the process space (conveyor 202 of figure 2; paragraph 110), an airflow generator 400 (paragraph 112), a pressure sensor for detecting airflow pressure in the process space compared to ambient air pressure (paragraph 112), and the system is arranged to control the process conditions by adjusting the airflow generator based on the detected process conditions (paragraphs 94, 97, and 117-118). 
The recirculation system takes air from the return air inlet 401, removes moisture from the air, and returns dry air to the system through air outlet 402, where the system maintains air pressure via make-up air, taking in air to compensate for any air leaks that occur within the system or elsewhere in the air circuit (paragraph 117). The air is maintained under positive pressure, e.g. at least 1 atmosphere (paragraph 112). 
In order to calculate the compensation, the decrease in the airflow pressure would have necessarily been measured by comparing the airflow pressure in the process space and ambient air pressure. It is noted that the limitation “ambient air” is given its broadest reasonable interpretation to refer to any air surrounding the system, i.e. outside the processing space. Since the airflow can be adjusted as needed (paragraph 94), where decreasing and increasing airflow would necessarily decrease and increase pressure respectively, and since positive pressure is maintained (paragraph 112), the system is construed to be arranged to control the process conditions by adjusting the at least one airflow generated based on the detected process conditions (pressure).
Kafer et al. does not teach when low ambient air pressure between approximately 980 and 995 hPa is detected, the at least one airflow generator is controlled to provide a low airflow pressure in the process space, and when high ambient pressure between approximately 1010 and 1040 hPa is detected, the at least one airflow generator is controlled to provide a high airflow pressure in the process space relative to the airflow pressure to minimize an exchange of air between the process space and the ambient air.
Tay et al. teaches a system for preventing gases from either leaking into or out of a processing chamber designed to operate at or near atmospheric pressure (abstract), where precise control of pressure within the processing chamber includes a pressure control device, the control device designed to maintain pressure within the chamber at a desired value relative to the outside atmosphere (column 7 lines 60-65) by connection of a controller/microprocessor in the control device to a pressure gauge that 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kafer et al. to control the airflow pressure as claimed since the prior art acknowledges that such control can be performed in similar devices to similarly prevent substantial leaking of gas into or out of the processing area of the device, to prevent contamination and/or unintended chemical reaction (e.g. oxidation) of the materials being processed by unwanted gas/substances leaking into the system from the surrounding atmosphere, or to prevent escape of any hazardous or toxic gas from the system as taught by Tay et al. (column 4 lines 49-54), to reduce or eliminate the need to detect or repair leaks that may exist within the chamber as taught by Tay et 
Regarding the recited low and high pressure values, the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as atmospheric pressure at the time of operation (e.g. storms or elevation relative to sea level), and desired reduction in the degree of leakage into or out of the processing chamber.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 
Additionally, the system of Kafer et al. would have been capable of performing the claimed limitation since the airflow and pressure can be adjusted as stated above. 
Furthermore, the claim does not recite that any specific part of the system is configured to perform the action. For example, the claim does not specify a controller or processor that is configured to provide the air pressure control. The claim recites only that the “system” is arranged to control
Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 17, Kafer et al. teaches the detector includes at least one pressure sensor for detecting the decrease in airflow pressure through the process space (paragraph 112). It is noted that pressure losses in airflow systems are known to occur due to friction of the air against the side walls of the system and between the flowing gas itself as evidenced by Pressure Drop NPL (pages 4-5 “Resistance to change” and “Straight but still resistant”). Therefore the pressure sensor of Kafer et al. would have been capable of detecting a decrease in the airflow pressure (relative to atmospheric) at any location within the process space.
Regarding claims 20-21, Kafer et al. teaches the system further comprises at least one dehumidifier (airflow conditioner for humidity) for conditioning the generated airflow (paragraph 96). In view of the rejection under 35 USC 112(b) or second paragraph above, it is noted that claim 21 is interpreted to depend from claim 20.
Regarding claim 22, the system of Kafer et al. is construed to be a type of drying cabinet since the system dries food (abstract).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kafer et al. (WO 2014066133 A1) in view of Tay et al. (US 6,075,922)as applied to claims 16-17 and 20-22, and further in view of Schmidt (US 2015/0367972 A1).
Regarding claim 18, Kafer et al. does not teach the pressure sensor is provided with a valve for changing a connection of the pressure sensor with the process space and the ambient air.
Schmidt teaches a system for drying a food product (abstract) comprising using a branch valve 112 controlled by pressure sensor 114 to adjust flow of certain process streams when a predetermined pressure is detected (paragraph 33). The valve 112 changes the connection in return line 104 between process space 4 and branch line 110 to discharge the stream flow (figure 2). The reference is analogous since it is directed to drying a food product and adjusting fluid connections via a valve between process areas based on pressure detected by a pressure sensor.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Kafer et al. to include a valve with the pressure sensor as claimed in order to similarly provide control/adjustments to the system as needed based on measured pressure values, to allow the pressure sensor to be exposed to the outside of the system for calibration and/or other maintenance, to allow the pressure sensor of Kafer et al. to determine whether the airflow/pressure within the process is at a desired relative pressure relative to the surrounding atmosphere as stated in the combination applied to claim 16, and to make adjustments accordingly to compensate for air leaks through the system as suggested by Kafer et al. (paragraph 117).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kafer et al. (WO 2014066133 A1) in view of Tay et al. (US 6,075,922) as applied to claims 16-17 and 20-22, and further in view of Nichols et al. (US 2005/0125102 A1).
Regarding claim 19, Kafer et al. does not specifically teach the sensor is a double sensor. 
Nichols et al. teaches an HVAC system (air movement system) which uses a dual (double) pressure sensor 70 to sense pressure differences across a distance, such as opposite sides of an air filter (paragraph 29). The reference is analogous since it is directed to a system for air movement which is monitored by pressure sensors across a designated space as stated above, and evaluating the detected pressure(s) to determine further action required (paragraph 34).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kafer et al. to use a dual sensor since the reference (and the combination applied to claim 16) already contemplates monitoring pressure values to ensure a desired pressure is maintained within the process space relative to the surrounding atmosphere, and therefore to use a sensor that is capable of performing simultaneous pressure measurements at different areas (i.e. process pressure relative to atmospheric pressure), to allow for calibration to atmospheric pressure, and to minimize the number of individual sensors, thereby reducing trouble-shooting and maintenance efforts in the case that a sensor malfunctions (checking a single dual sensor as compared to checking every individual sensor).

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kafer et al. (WO 2014066133 A1) in view of Tay et al. (US 6,075,922) as applied to claims 16-17 and 20-22, and further in view of Kenyon et al. (US 3,961,569). Pressure Drop NPL is relied on as evidence.
Kafer et al. teaches pressure sensors in the system (paragraph 112), but does not teach a sensor located proximate the feed opening and another sensor located proximate the discharge opening (claims 31-32), and does not teach the sensors are configured to determine a decrease in airflow pressure in the process space.
Kenyon et al. teaches a system for processing food products in a pressurized system (abstract), where pressure gauges (sensors) are located throughout points of interest in the processing space, such as a first sensor 38 near entrance 26 and second sensor 41 near exit 27 of the process space, in order to allow for monitoring of pressures (figure 1; column 6 lines 28-37). The reference is analogous since it is directed to a system for treating foods having means for determining pressure within the processing space.
Pressure Drop NPL teaches that pressure drops are known to occur in airflow systems due to friction of the air against the side walls of the system and between the flowing gas itself as evidenced by Pressure Drop NPL (pages 4-5 “Resistance to change” and “Straight but still resistant”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kafer et al. to similarly include pressure sensors proximate the feed and discharge openings, the sensors configured to determine a decrease in airflow pressure, since such a decrease is known to occur as evidenced by .

Response to Arguments
Applicant’s arguments with respect to claims 16-17 and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, applicant’s amendment to claim 1 necessitated a new grounds of rejection in view of Tay et al. (see rejection above), to teach adjusting the pressure within the processing space relative to the atmosphere to reduce leakage to or from the processing space.
Applicant’s arguments filed 4/19/2021 have been fully considered but they are not persuasive.
The rejection of claim 16 under 35 USC 112(b) or second paragraph for the limitations “low airflow pressure” and “high airflow pressure” are maintained (see above). It is unclear exactly what values are encompassed by the terms “low” and “high” 
Applicant argues that Kafer does not teach or suggest multiple pressure sensors at the entrance and exit of the processing space as claimed. Kenyon et al. and Pressure Drop NPL provides the teaching and motivation (known pressure drop through airflow systems) to place pressure sensors in the claimed areas.
Furthermore, examiner reiterates that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The limitation “the system is arranged to control…low airflow pressure…high airflow pressure…” does not provide a structural difference between the claimed invention and the prior art. Kafer teaches controlling airflow (paragraph 94) and pressure using sensors (paragraph 112) to maintain positive pressure of at least one atmosphere within the process space. Therefore the system of Kafer would have been capable of the claimed limitation, e.g. when ambient pressure decreases, a similar decrease can be made in the system pressure to maintain the system slightly above atmospheric.
As stated in the rejection above, the claim simply recites that the system is arranged to control the process without actually recite the structure (e.g. processor or controller) that is configured to perform the claimed limitations. Since Kafer teaches a pressure sensor, an airflow generator capable of adjusting airflow, and controlling pressure within the processing space (either up or down to maintain at least one 
Applicant’s arguments against the dependent claims are not persuasive for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRYAN KIM/Examiner, Art Unit 1792